DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 15 December 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 62/755,030 filed 2 November 2018. Claim 7 has been cancelled. Claims 1, 6, 8, and 9 have been amended. Claim 12 has been added. Claims 1-6 and 8-12 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 15 December 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-11 (now claims 1-6 and 8-12 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 September 2021, Applicant provides the following remarks:

"…Applicant respectfully submits that each of the above amendments (i.e., to claims 1, 6, and 9) and/or new claim in the case of claim 12 satisfy the requirements of patent eligibility under Mayo Step 2A and./or 2B… "

In response, Examiner respectfully disagrees and directs Applicant’s attention to representative claim 1 as presented by amendment. Claim 1 as presented by amendment includes “...wherein a subsequent input comprises custom data field information for an inherent risk assessment, the custom data field information including selection of one or more contributors, at least one of the one or more contributors answering at least one question by providing a discrete risk rating in response to each question, each discrete rick rating having a color associated with it...wherein for each question, the workspace GUI comprises a button displayed next to the name of each contributor, and wherein each questions answered by a contributor causes the processor to render the color of the button to match the color of the associated risk rating corresponding to the associated question...”.

With respect to the noted “wherein” the presentation of the GUI functionality as constructed renders the claim indefinite because it is not clear whether the subsequent input is received thereby triggering the functionality associated with the recited interface. Specifically, the recitation of “wherein a subsequent input comprises” presented in the context of a method claim (i.e., a series of steps) absent a recited step which is being further clarified by the “wherein” statement presents indefiniteness because it is not clear which recited functions represent performed method steps. In reference to the limitations added by amendment, it is not clear whether a “subsequent input” is received and, by extension, whether the associated colored button displays are realized. In other words, the recited “wherein” clauses may describe underlying programming of the inventive GUI, but they do not present addressable process steps which are to be considered steps/limitations defining the claimed method.

NOTE: For Applicant’s benefit, Examiner agrees that the amendments to claims 1, 6, and 9 present underlying programming directing specific data presentation through the claimed GUI, however, as presented, these features are not reasonably invoked as there is no step in the context of a method or process which would positively invoke the claimed functionality. Examiner suggests rephrasing the recited “wherein” clauses such that the recited dynamic adjustment to the GUI responsive to receiving the claimed input is realized. Examiner encourages Applicant to contact the Examiner to discuss amendments to this effect. 


   







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Previous rejection(s) of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The previous rejection(s) on the basis of an inconclusive three-prong test set forth in MPEP § 2181, subsection I with respect to treatment of the nonce term “module” under 35 U.S.C. 112(f) has been overcome by the amendments specifying that the recited modules are executable code implemented by the recited processor. The rejection is withdrawn and the claim is not being treated under 35 U.S.C. 112(f).

[5]	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 is directed to a “method for determining risk levels associated with vendors”. Accordingly, claim 1 is understood to recite a sequence of method or process steps. Claim 1 as presented by amendment includes “...wherein a subsequent input comprises custom data field information for an inherent risk assessment, the custom data field information including selection of one or more contributors, at least one of the one or more contributors answering at least one question by providing a discrete risk rating in response to each question, each discrete rick rating having a color associated with it...wherein for each question, the workspace GUI comprises a button displayed next to the name of each contributor, and wherein each questions answered by a contributor causes the processor to render the color of the button to match the color of the associated risk rating corresponding to the associated question...”.

With respect to the noted “wherein” the presentation of the GUI functionality as constructed renders the claim indefinite because it is not clear whether the subsequent input is received thereby triggering the functionality associated with the recited interface. Specifically, the recitation of “wherein a subsequent input comprises” presented in the context of a method claim (i.e., a series of steps) absent a recited step which is being further clarified by the “wherein” statement presents indefiniteness because it is not clear which recited functions represent performed method steps. In reference to the limitations added by amendment, it is not clear whether a “subsequent input” is received and, by extension, whether the associated colored 

Claims 6 and 9 include similar recitations in which the claimed functionality is presented absent a preceding step which activates or invokes the described programming. 

Dependent claims 2-6 and 8-12 inherit and fail to remedy the deficiencies of claim 1 through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

NOTE: For Applicant’s benefit, Examiner suggests amending the claims to positively indicate that a subsequent input is received and the processor modifies the claimed GUI in response to the received input to display the colored button. However, as presented, it is not clear whether the subsequent input is received and the associated GUI function are implemented. For purposes of further examination, Examiner assumes the claimed GUI receives responses to risk-assessing questions and displays a risk rating by presenting a color associated with the risk rating. However, Examiner’s interpretation is not clear from the claim as presented and appropriate correction is required.

   
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[6]	Previous rejection of claims 1-11 (now claims 1-6, 8-11, and 12 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6, 8-11, and 12 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claim 1 is directed to a method and is reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, claim 1 is determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of determining business risk levels associated with vendors, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to provide a financial institution with an assessment of commercial risk associated with products and services provided by an external vendor to in institution, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., assessing business risks); and commercial or legal interactions (e.g., agreements in the form of contracts and management of business relations) (e.g., vendor agreements and reliance).
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


“…managing questionnaires…”, “…start or continue a risk assessment…”, “…viewing and managing completed risk assessments…”, “...receiving input specific to a selected risk assessment...”, and “...updating risk assessments information...” Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing a financial institution with an assessment of commercial risk associated with products and services provided by an external vendor to in institution, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., assessing business risks); and commercial or legal interactions (e.g., agreements in the form of contracts and management of business relations) (e.g., vendor agreements and reliance), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…define a rating scale, define one or more scoring formats, and/or define one or more mitigating questions in a questionnaire…”. Respectfully, absent further clarification of the processing steps executed by the recited processor and modules, one of ordinary skill in the art would readily understand that defining risk scales, scoring formats, and managing for targeting questionnaire content are practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “processor”, “modules”. Claim 1 further indicates, generally, that the claimed method is performed by “causing to display, by a processor...one or more graphical user interfaces...” as designated in the 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., questionnaire templates and questionnaires are managed, assessments of started and/or continued, completed assessments are viewed/managed, inputs are received and risk assessments and information are stored) as associated with a respective “processor” or “module”. Beyond the general statement that the method includes displaying GUI’s associated with modules and receiving inputs by a processor and the recited starting, continuing, and managing risk assessments is performed by a module the limitations provide no further clarification with respect to the functions performed by the “processor” and “modules” in producing the claimed result. A recitation of “by a processor” or 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining risk levels associated with vendors using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory (e.g., receiving inputs and retrieving/storing data), transmitting information over a computer network (receiving inputs), and displaying data or information (e.g., interfaces). The claimed determining risk levels associated with vendors benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the 

In reference to the Specification as Published in USPGPUB 2020/0143301, Examiner notes paragraphs [0331]-[0350]]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. 

With respect to the executable routines, the claims specify that the processor is programmed/configured to: display graphical user interfaces associated with the risk assessment modules and receiving inputs to the modules from a first client. The claimed “modules” is/are identified as managing questionnaire templates and questionnaires, starting or continuing a risk assessment, and viewing/managing completed assessments. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., accessing risk assessment information via graphical displays); (2) storing and retrieving information and data from a generic computer memory (e.g., managing templates and questionnaires); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., defining ratings and scoring). The 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Dependent claims 2-6. 8-11, and 12 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea. Claims 2-8 recite additional inputs and input fields on various GUI’s, but fail to disclose any functions beyond merely displaying an input field via the GUI. Claims 9 and 10 do not recite further candidate 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[7]	Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (United States Patent Application Publication No. 2015/0242776) in view of Saraf et al. (United States Patent Application Publication No. 2015/0227869).

With respect to (currently amended) claim 1, Wilcox et al. disclose a method for determining risk levels associated with vendors and/or software or service providers, the method comprising the steps of: causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more risk assessment modules (Wilcox et al.; paragraphs [0045]-[0047] [0060] [0108]; See at least system functionality implemented via dedicated GUI’s and operable modules), the risk assessment modules comprising one or more members selected from the group consisting of: (i) a template management module for managing 

Claim 1 has been amended to further specify “...wherein a subsequent input comprises custom data field information for an inherent risk assessment, the customer data field information including selection of one or more contributors, at least one of the one or more contributors answering at least one question by providing a discrete risk rating in response to each question, each discrete rick rating having a color associated with it...wherein for each question, the workspace GUI comprises a button displayed next to the name of each contributor, and wherein each questions answered by a contributor causes the processor to render the color of the button to match the color of the associated risk rating corresponding to the associated question...”.

With respect to this element, while Wilcox et al. disclose a risk assessment which includes scoring of vendor risk, Wilcox et al. fails to indicate that the interface, successive questions, and risk scoring is presented in colors which change or are adjusted as risk scoring changes with received responses.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the risk weighting, display, and GUI display features of Wilcox et al. by further including the well-known cumulative entity-based scoring, question weighting, and color adjustments displayed as a function of questionnaire base scoring of risk as taught by Saraf et al.. The instant invention is directed to a system and method of assessing risk associated with a vendor. As Wilcox et at. disclose the use of cumulative risk scoring in the context of a system and method for assessing risk associated with a vendor and Saraf et al. similarly discloses the utility of cumulative entity-based scoring, question weighting, and color adjustments displayed as a function of questionnaire base scoring of risk in the context of a system and method for assessing risk associated with a vendor, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the simple substitution of one known element for another to obtain the predictable result of improving the accuracy, visibility, and timeliness of complex risk assessments (Saraf et al.; paragraphs [0001]).

wherein the template management module comprises a weighted question flag which, upon being activated by a user causes the processor to render the weighted questions feature visible by default for risk assessments created using the template management.

However, Saraf et al. disclose a risk matrix which lists parameters and associated weightings. The matrix further displays a default weighting based on selections (Saraf et al.; paragraphs [0054][0114]; See at least displayed relative weightings of risks including functionality to display the default risk setting).

With respect to claim 9, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable to claim 9 and are herein incorporated by reference.  


With respect to (newly added) claim 12, as noted above, Wilcox et al. fail to disclose buttons or other elements displayed in variable colors.

However, Saraf et al. disclose a method including providing to a user an advanced risk assessment enhancement GUI comprising at least one radio button displayed in the proximity of at least one question, and wherein when a contributor of the one or more contributors has been invited to assist in completing an assessment including the at least one question, the processor executes code causing the at lest one radio button to be displayed in green (Saraf et al.; paragraphs [0063]-[0066]; See at least display of button to initiate questionnaire functionality. See further display of colors associated with risk including green indicator).

With respect to claim 12, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable to claim 12 and are herein incorporated by reference.  
 



With respect to (currently amended) claim 6 and claim 11, Wilcox et al. fail to disclose a slider.

However, as evidenced by Carstens et al., it is well-known in the art to utilize a slider bar input to provide for granular adjustment to weightings of risk factors and scores wherein the custom data field information is received via a graphical user interface widget comprising a slider (Carstens et al.; paragraphs [0092]-[0095] [0114] [0115]; See at least slider bar to adjust weightings [0114]-[0115]. See additionally, client network and login authentication to system as may alternatively pertain to claims 9 and 10 above).

With respect to claim 11, Carstens et al. disclose a method wherein the custom data field information is received via a graphical user interface widget comprising a slider (Carstens et al.; paragraphs [0092]-[0095] [0114] [0115]; See at least slider bar to adjust weightings [0114]-[0115]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the GUI input features of Wilcox et al. by further including the well-known graphical input of a slider bar to adjust relative weighting of risk elements as taught by Carstens et al.. The instant invention is directed to a system and method of assessing risk associated with a 

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kurtz et al., SUBSCRIBER-BASED SYSTEM FOR CUSTOM EVALUATIONS OF BUSINESS RELATIONSHIP RISK, United States Patent Application Publication No. 2016/0232465, paragraphs [0034]-[0037]: See at least questionnaire-based risk scoring, and weighting of questions/categories. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT D RINES/Primary Examiner, Art Unit 3683